                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA




 JAMES DION PALMER,
                        Petitioner,                            No. 3:20-cv-00138-JKS
         vs.
                                                                       ORDER
                                                       [Re: Notice to the Court at Docket No. 4
                                                            and Entry of Final Judgment]
 GOVERNOR OF ALASKA, et al.,
                        Respondents.




       This Court dismissed the pro se Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2254 (“Petition”), Docket No. 1, filed by James Dion Palmer. Docket No. 3 (“Order”). As the
Court explained in its Order, neither the Petition nor the records of the Alaska state courts
indicated that Palmer had ever suffered a conviction within this State. Id. Rather, the Offender
Locator database of the Virginia Department of Corrections, https://vadoc.virginia.gov/
general-public/offender- locator/, Offender I.D.# 1136645, reflects that Palmer is in the custody
of the Virginia Department of Corrections and incarcerated at the Greensville Correctional
Center in Jarratt, Virginia, with a projected release date of July 23, 2020.
       The Court granted Palmer an opportunity to file a First Amended Petition that:
1) identifies a judgment of conviction in the Alaska state courts; 2) names the proper
Respondents; and 3) asserts in sufficient detail only those claims that have been fully exhausted
in the Alaska state courts through presentation all the way to the Alaska Supreme Court. In

                                                 -1-



           Case 3:20-cv-00138-JKS Document 5 Filed 08/03/20 Page 1 of 2
response, Palmer filed a Notice to the Court again challenging his conviction in the Virginia state
courts. Palmer provides no facts establishing that he is in custody on a conviction in Alaska, or
that he has ever been convicted in a court of this State.
        IT IS THEREFORE ORDERED THAT the Clerk of Court is respectfully directed to
close this case and enter final judgment against Palmer.
        IT IS FURTHER ORDERED THAT the Court declines to issue a Certificate of
Appealability. See 28 U.S.C. § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain
a certificate of appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree
with the district court’s resolution of his constitutional claims or that jurists could conclude the
issues presented are adequate to deserve encouragement to proceed further.’” (quoting Miller-El
v. Cockrell, 537 U.S. 322, 327 (2003))). Any further request for a Certificate of Appealability
must be addressed to the Ninth Circuit Court of Appeals. See FED. R. APP. P. 22(b); 9TH CIR. R.
22-1.
        Dated at Anchorage, Alaska this 3rd day of August, 2020.
                                                       s/James K. Singleton, Jr.
                                                       JAMES K. SINGLETON, JR.
                                                       Senior United States District Judge




                                                 -2-



           Case 3:20-cv-00138-JKS Document 5 Filed 08/03/20 Page 2 of 2
